Citation Nr: 1711075	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include schizophrenia, depression and posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 10 percent for a right ankle disability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. During the course of this appeal, the Veteran's claims file was transferred and jurisdiction now resides with the RO in Winston-Salem, North Carolina.

In May 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

In November 2011 and June 2016, the Board remanded the issues on appeal for further development of the record. 

The Veteran was previously was represented by Alpha Veterans Disability Advocates. In May 2015, Alpha Veterans Disability Advocates withdrew its power-of-attorney. The Veteran has not appointed any new representative and the Veteran proceeds unrepresented in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of increased ratings for the service-right ankle disability and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

A psychiatric disorder was not manifest during service; a psychosis did not onset within one year of separation and a psychiatric disorder is not attributable to service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in December 2007, April 2008 and June 2008. The claim was last adjudicated in August 2016.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded VA examinations in connection with his claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examination with medical opinion obtained in October 2014 is probative and adequate to evaluate the claim for service connection, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided an explanation for the opinion stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in June 2016. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ issue a supplemental statement of the case (SSOC) after consideration of evidence submitted since a January 2015 SSOC. As noted, the AOJ issued a SSOC in August 2016. Accordingly, there has been substantial compliance with the remand and the Board may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Service Connection - Psychiatric Disorder 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, psychoses are chronic diseases.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's Report of Separation from the Armed Forces (DD 214) indicates that he served in Korea from July 1975 to August 1976. No service in Vietnam is indicated. 

In May 1996, the agency of original jurisdiction (AOJ) denied the Veteran's claim for service connection for a psychiatric disorder finding that there was no evidence of a psychiatric disorder during service or a psychosis within one year of separation. In a June 2000 decision, the (AOJ) declined to reopen a claim for service connection for schizophrenia and depression. In May 2002, the Veteran filed to reopen his claim for service connection for a psychiatric disability, to include schizophrenia and depression. In a June 2006 decision, the Board declined to reopen the Veteran's claim for service connection, finding that the evidence failed to show that the Veteran's current psychiatric disability began in service, within one year of discharge from service or was etiologically related to service. 

The Veteran applied to reopen his claim for service connection for a psychiatric disorder in December 2007. In a November 2011 decision, the Board found that the Veteran had submitted new and material evidence to reopen his claim for service connection for a psychiatric disorder and remanded the reopened claim for service connection for a VA examination to determine the nature and etiology of the claimed psychiatric disorder.

The service treatment records contain no complaints of or treatment for symptoms referable to a psychiatric disorder. An April 1978 report of VA examination reflects that the Veteran has no psychiatric diagnosis. A March 1996 VA mental health clinic treatment record, June 2002 VA discharge summary record and May 2005 VA discharge summary record all document a diagnosis of paranoid schizophrenia. 

A May 2009 statement from the Director of the PTSD program at McGuire VA Medical Center (VAMC) reflects the Director's opinion that the Veteran meets the diagnostic criteria for PTSD secondary to his "combat and military experiences in Vietnam." VBMS Entry May 28, 2009. Similarly, an August 2010 statement from the same physician indicates that the Veteran met the diagnostic criteria for schizophrenia, paranoid type that most likely onset during his period of active duty service. In a January 2011 statement, the physician noted that the Veteran reported hearing voices at the time he was absent without official leave (AWOL) prior to his discharge. The director stated that "it would appear that he reported symptoms of psychosis (schizophrenia) prior to discharge from the Army in 1977."

However, the October 2014 report of VA examination reflects that the Veteran did not meet the criteria for a DSM-5 diagnosis and that his report of symptoms was consistent with malingering. The examiner commented that due to possible malingering no DSM-5 diagnosis could be identified and an opinion as to etiology of any psychiatric disorder could not be offered without resorting to mere speculation.

To the extent that the Veteran has a current psychiatric disorder, the preponderance of the evidence is against a finding of a linkage between the onset of the psychiatric disorder and a period of service.

The May 2009, August 2010 and January 2011 statements from the Director of the PTSD program at McGuire VAMC indicate that the Veteran's psychiatric disorder is related to service. To the extent these record represents evidence in favor of the claim the Board is affording them little probative value as each of the opinions is inadequate. The Veteran did not serve in Vietnam during or in the Vietnam War. Thus, the May 2009 opinion from the Director of the PTSD program is based on an inaccurate factual premise and this opinion is entitled to little probative weight. See Reonal v. Brown, 5 Vet. App. 458, 461   (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Samuels v. West, 11 Vet.App. 433 (1998)(where veteran's account of having sustained post- traumatic stress disorder precipitating stressors while serving in Vietnam rejected where evidence showed veteran never to have served in Vietnam).
  
The August 2010 opinion from the Director of the PTSD program (the Veteran meets the diagnostic criteria for schizophrenia, paranoid type that most likely onset during his period of active duty service) offers no rationale for the expressed opinion. See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (finding in part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence, and that the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion). Accordingly, this opinion is afforded little probative value.

Finally, the January 2011 opinion from the Director of the PTSD program (that "it would appear that [the Veteran] reported symptoms of psychosis (schizophrenia) prior to discharge from the Army in 1977.") is speculative in nature and does not provide the degree of certainty required for persuasive nexus evidence in this case. Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). Accordingly, this opinion is afforded little probative value.

In light of the inadequacy of these opinions, the Veteran was afforded another VA examination to evaluate the nature and etiology of his claimed psychiatric disorder. In the October 2014 Report of VA examination, the psychologist explained that the Veteran's report of symptoms was consistent with malingering. Thus, he did not meet the criteria for a DSM-5 diagnosis. Further, the psychologist commented that due to the concerns about the validity of the Veteran's self-report consistent with malingering, an opinion as to etiology of any psychiatric disorder could not be offered without resorting to mere speculation. 

Given the Veteran's inability to cooperate with VA to obtain an adequate opinion as to etiology of his claimed psychiatric disorder, further inquiry would not assist. See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) ("the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Based on this record before the Board, there is  no probative evidence linking the Veteran's claimed psychiatric disorder to his period of service. Rather, the most probative evidence establishes that the Veteran was malingering and an opinion as to etiology of any psychiatric disorder could not be offered without resorting to mere speculation. See Jones v. Shinseki, 23 Vet. App. 382 (2009).

Additionally, there is no evidence of a psychosis in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No probative evidence in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (psychosis) entity were not noted.  Further, there is no demonstration of continuity of symptomatology or evidence of a psychosis within one year of separation from service. To that end, an April 1978 report of VA examination reflects that the Veteran has no psychiatric diagnosis. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran is not competent to link any psychiatric disorder to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to state that he heard voices at the time he went A.W.O.L during his of service. However, he is a lay person and is not competent to establish that he has a current psychiatric disorder that onset as a result thereof. The Veteran is not competent to offer opinion as to etiology of any current psychiatric disorder. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for a psychiatric disorder must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




 ORDER

Service connection for a psychiatric disorder, to include schizophrenia, depression and PTSD is denied.


REMAND

Due to recently-issued caselaw, the Board must again remand the claim for an increased rating for the right ankle disability. In Correia v. McDonald, 28 Vet. App. 158, 168 (2016), the Court of Appeals for Veterans Claims (Court) held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." The Court further stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of [38 C.F.R.]§ 4.59." Id. at 169-70. 

The final sentence of 38 C.F.R. § 4.59 provides that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." In review of the November 2014 VA examination report, it is unclear whether the VA examiner tested the right ankle disability for pain on both active and passive motion, and in both weight-bearing and non-weight-bearing conditions. Thus, a remand is required for a new examination.

The claim for a TDIU rating is inextricably intertwined with the claims of service connection for a psychiatric disorder and an increased rating for the right ankle disability and the Board will defer the issue until the requested development below has been completed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA joint examination to assist in determining the nature and severity of the right ankle disability. The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not feasible, he or she should provide a detailed explanation for why testing could not be accomplished. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If this testing is not feasible, the examiner should provide a detailed explanation for why such could not be accomplished.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this testing is not feasible, the examiner should provide a detailed explanation for why such could not be accomplished.

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's right ankle disability; however, his or her attention is drawn to the following:

*VA examination report of January 2008 

*VA examination report of April 2009 

*VA examination report of November 2014

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completing all indicated development, readjudicate the claims in light of all of the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




